Citation Nr: 1411139	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for asthma, currently rated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1986 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in May 2011.  A transcript of the hearing is in the Veteran's file.
 
In September 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that her service-connected asthma prevent him from obtaining or maintaining substantially gainful employment.  In fact, as noted above, the October 2011 medical examiner found that the Veteran's asthma does not interfere with his ability to work.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record.




FINDING OF FACT

The Veteran's service-connected asthma was not productive of  FEV-1 of 40 to 55 percent, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. §§ 4.3, 4.96, 4.97, Diagnostic Code 6602 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  May 2008 and March 2009 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The July 2008 and October 2011 VA examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) or Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the AVLJ noted the elements that were lacking to substantiate the Veteran's claim.  The Veteran was assisted at the hearing by an accredited representative who with the AVLJ asked questions to ascertain the Veteran's disability's history and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Any reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's asthma is rated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602, which is assigned when pulmonary function tests show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, Diagnostic Code 6602.  A 60 percent rating, the next higher rating, requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id.

In October 2007, the Veteran was treated as a private hospital emergency department for breathing problems; Prednisone (an oral corticosteroid) was administered.  A July 2008 VA pulmonary examination report shows that the Veteran was prescribed a mometasone inhaler (an inhalational corticosteroid), an albuterol inhaler (an inhalational bronchodilator), and Singular tablets (an oral anti-inflammatory).  The Veteran reported one exacerbation in the past year.  Pulmonary function testing showed FEV-1 of 75 percent of predicted, and an FEV-1/FVC ratio of 68.  Pulmonary function studies showed a mild obstructive pattern, but no response to bronchodilators.  In a May 2011 pulmonary examination report, the Veteran's private pulmonologist reported FEV-1 of 75 percent and a FEV-1/FVC ratio of 87. 

The October 2011 VA pulmonary examination report noted the Veteran's report that his cough and shortness of breath were brought on by heat and exertion; he denied asthma attacks or exacerbations in the past 12 months.  The examiner noted that the Veteran's asthma required the use of albuterol inhaler on a daily basis, but no oral or parenteral steroids, antibiotics, or immunosuppressive medication.  Pulmonary function testing showed FEV-1 of 85 percent and a FEV-1/FVC ratio of 69; the examiner reported that the FEV-1 test most accurately reflected the Veteran's current pulmonary function.  It was also opined that the Veteran's asthma did not impact his ability to work; physical examination was normal, the Veteran was able to exercise daily on an elliptical trainer for 45 minutes, and conceded that the weather, not his asthma, triggered his shortness of breath.

The Veteran contends that a rating in excess of 30 percent for asthma is warranted because he was prescribed mometasone inhaler, an inhalational corticosteroid.  While he correctly asserts that a higher rating would be warranted upon a showing that his condition required intermittent courses of systemic (oral or parenteral) corticosteroids, his medication was an  The July 2008 and October 2011 VA examination reports show that the Veteran had been prescribed an inhalational corticosteroids, inhalational bronchodilators, and oral anti-inflammatory medications, not oral or parenteral steroids, antibiotics, or other immunosuppressive medication on an intermittent basis. 

Further, Diagnostic Code 6602 distinguishes between "inhalational" therapy and "oral and parenteral" therapy.   Specifically, if no more than "inhalational" therapy is required, a 10 or 30 percent disability rating is assigned.  If treatment requires "oral or parenteral" corticosteroid therapy, higher ratings are assigned depending on frequency of use.  By its own language, Diagnostic Code 6602 indicates that asthma treated by inhalational therapy alone is rated differently than asthma requiring non-inhalational, systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 411, *2 (2006) (affirming the Board's previous finding that Diagnostic Code 6602 "requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30" percent).  (While LaPointe is a non-precedential decision, but notes that a non-presidential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 252, 254 (1992)).  Prednisone, an oral corticosteroid, was only administered once during the appeal period, in 2007; because use of that medication was not at least three times per year, it was too infrequent to warrant a higher rating.

The Veteran's pulmonary function test results do not support a disability rating in excess of 30 percent.  During the pendency of the appeal, pulmonary function testing shows FEV-1 of at least 75 percent and FEV-1/FVC of at least 68 percent.  Both pulmonary function test result sets are outside the ranges required for a 60 percent rating, which is FEV-1 of 40 to 55 percent or FEV-1/FVC of 40 to 55 percent.  Further, the frequency of the Veteran's physician visits for exacerbations do not support a rating in excess of 30 percent.  The private pulmonologist's treatment records show between 2 and 3 visits per year from 2009 to 2011, far less than the monthly physician visits for exacerbations required for a higher rating.

Consideration has been given to whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  38 C.F.R. § 3.321(b) (1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that neither the first nor the second Thun elements are satisfied here.  The Veteran's service-connected asthma is manifested by signs and symptoms such as difficulty breathing and even asthma attacks, which can be brought on by physical exertion or unpredictable triggers, such as perfume, cigarette smoke, and pollen.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Diagnostic Code 6602 provides a disability rating on the basis of decreased pulmonary function, required medication, and the frequency of asthma attacks.  Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by difficulty breathing and asthma attacks.  In short, there is nothing exceptional or unusual about the Veteran's asthma because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that asthma has caused him to miss excessive work or has resulted in any hospitalizations.  Moreover, the October 2011 examiner found that the Veteran's asthma does not impact his ability to work.  The Board finds, therefore, that the Veteran's service-connected asthma does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b) (1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for asthma is denied.




____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


